DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-16 are pending.
Claim 1 and 8  are amended.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ABRAMOV (US 20200156839).

Regarding claim 1, ABRAMOV discloses, Packaging (100 is capable of being used as packaging) , comprising: a first layer of bubbles (120), wherein each of the bubbles comprises an outer shell that defines an interior cavity (Fig. 4) that is airtight (while 130 is an opening, element 140 is a plug which blocks the opening and 120 is shown to be inflated in fig. 4,5 and therefore, it is reasonable to conclude that the cavity is air tight when the plug 140 is inserted; water only goes through once 140 is dissolved as per para 47) and a first element (120 is described as a hollow enzyme compartment, so therefore it is reasonable to expect air/gas within the compartment, and the air/gas is considered to be the first element) and a second element(125) , which is different from the first element provided within the interior cavity of at least one bubble ( each bubble has both the first and second element) , wherein the at least one bubble is configured to inflate or degrade over time (para 38).

Regarding claim 4, ABRAMOV discloses the outer shell of the at least one bubble including the first element and the second element comprises a biodegradable material (Para 25).

Regarding claim 6, ABRAMOV discloses, all the bubbles of the first layer include the first element and second element in their respective cavities (enzymes and air/gas are in all the bubbles 120; Fig. 4; para 37).
Regarding claim 7, ABRAMOV discloses wherein the first element and the second element not activating during the first stage (is it reasonable to expect that there must be a stage in which the enzyme and the bacteria as explained in 3 are inactive, and the bubbles are flat), and the first element and the second element are active during a second state (para 20; this is the stage in which the bacteria starts the degrading process).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claim  3 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABRAMOV (US 20200156839) as applied to claim 1.

Regarding claim 3, ABRAMOV discloses the use of enzymes which is considered to be the second element. However, ABRAMOV does not explicitly discloses the use of bacteria as a second element. It is well know that bacteria is known to produce enzymes1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ABRAMOV to incorporate bacteria which is known to produce enzymes for the purpose of degrade the package over time. 

Claim 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABRAMOV as applied to claim 1, and 4 respectively in view of Domingues (US 20050031733).

Regarding claim 2, ABRAMOV does not explicitly discloses the first element is yeast. However, as discussed in claim 1, it is reasonable to expect that 120 has both air/gas along with enzyme. The bubble 120 is disclosed to be hollow and is shown to be inflated in fig. 4. ABRAMOV does not explicitly discloses how the bubble 120 is inflated. However, it is known that yeast produces carbon dioxide 2 which can be used to inflate such bubbles.
Domingues also discloses that yeast produces carbon dioxide which can be utilized to expand a structure/space (Para 55). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ABRAMOV to incorporate Yeast into the bubble to inflate since it is known that yeast produces carbon dioxide which would inflate the bubble as shown in fig.1-5 of ABRAMOV as suggested by Domingues.

Regarding claim 5, ABRAMOV does not explicitly discloses the first element is yeast. However, as discussed in claim 1, it is reasonable to expect that 120 has both air/gas along with enzyme. The bubble 120 is disclosed to be hollow and is shown to be inflated in fig. 4. ABRAMOV does not explicitly discloses how the bubble 120 is inflated. However, it is known that yeast produces carbon dioxide, which can be used to inflate such bubbles.
Domingues also discloses that yeast produces carbon dioxide which can be utilized to expand a structure/space (Para 55). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ABRAMOV to incorporate Yeast into the bubble to inflate since it is known that yeast produces carbon dioxide which would inflate the bubble as shown in fig.1-5 of ABRAMOV as suggested by Domingues.
ABRAMOV discloses the use of enzymes which is considered to be the second element. However, ABRAMOV does not explicitly discloses the use of bacteria as a second element. It is well know that bacteria is known to produce enzymes .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ABRAMOV to incorporate bacteria which is known to produce enzymes for the purpose of degrade the package over time.
Claim 8, 10-11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over AMBERG (US 2240599) in view of ABRAMOV (US 20200156839).
Regarding claim 8, AMBERG discloses a first layer (18) and a second layer (20) except for bubbles being on both layers and the bubbles having first and second element. 
ABRAMOV is relevant to this and discloses a container having bubbles containing a first element (120 is described as a hollow enzyme compartment, so therefore it is reasonable to expect air/gas within the compartment, and the air/gas is considered to be the first element) and a second (125) within an interior cavity that is airtight (while 130 is an opening, element 140 is a plug which blocks the opening and 120 is shown to be inflated in fig. 4,5 and therefore, it is reasonable to conclude that the cavity is air tight when the plug 140 is inserted; water only goes through once 140 is dissolved as per para 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AMBERG to incorporate bubbles all around the container/package having a first and second element within an interior cavity that is airtight as taught by ABRAMOV for the purpose of degrading the packaging (ABRAMOV; Para 1).
As a result of the modification, the combination of AMBERG-ABRAMOV would have a first layer (AMBERG ,18)  and a second layer (AMBERG ,20) of bubbles (ABRAMOV ,120) , wherein each of the bubbles comprises an outer shell that defines an interior cavity (ABRAMOV ,Fig. 4) the first layer and the second layer being connected along an edge (AMBERG ,Fig. 5 18 and 20 are connected along an edge), wherein at least one bubble of the first layer (AMBERG ,18)   of bubbles includes a first element (ABRAMOV , air/gas) and a second element (ABRAMOV ,125) within the interior cavity that is airtight (while 130 is an opening, element 140 is a plug which blocks the opening and 120 is shown to be inflated in fig. 4,5 and therefore, it is reasonable to conclude that the cavity is air tight when the plug 140 is inserted; water only goes through once 140 is dissolved as per para 47), wherein at least one bubble of the second layer(AMBERG ,20)   of bubbles includes the first element (ABRAMOV , air/gas) and the second element (ABRAMOV ,125) within the interior cavity (Fig. 4), and wherein the at least one bubbles of the first and second layers are configured to inflate or degrade over time (ABRAMOV, Para 1).

Regarding claim 10, AMBERG-ABRAMOV discloses the use of enzymes which is considered to be the second element. However, ABRAMOV does not explicitly discloses the use of bacteria as a second element. It is well know that bacteria is known to produce enzymes3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AMBERG- ABRAMOV to incorporate bacteria which is known to produce enzymes for the purpose of degrade the package over time. 

Regarding claim 11, AMBERG-ABRAMOV  discloses, the outer shells of the at least one bubble including the first element and the second element in the first and second layers comprises a biodegradable material (para 25).

Regarding claim 13, AMBERG-ABRAMOV discloses, all of the bubbles of the first layer and second layer include the first element and the second element in their respective cavities (enzymes and air/gas are in all the bubbles 120; Fig. 4; para 37).

	Regarding claim 14, AMBERG-ABRAMOV discloses, a void (AMBERG, The interior space for holding articles as shown in fig.2 and 4) is formed between the first layer of bubbles and the second layer of bubbles.

	Regarding claim 15, AMBERG-ABRAMOV discloses, a void (AMBERG, The interior space for holding articles as shown in fig.2 and 4).
 The limitation “configured to hold a pair of shoes” is considered to be intended use. Examiner asserts that the recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.

Regarding claim 16, AMBERG-ABRAMOV discloses a first and second plurality of bubbles. 
The limitation “configured to inflate and […] configured to deflate after being subjected to stimulant” is considered to be intended use. Examiner asserts that the recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim. The prior art of AMBERG-ABRAMOV discloses the use of enzymes which is used for degrading the package when stimulated by water and yeast is known to produce carbon di oxide4.
Claim 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over AMBERG-ABRAMOV as applied to claim 8 and 11 respectively in view of Domingues (US 20050031733).

Regarding claim 9, AMBERG-ABRAMOV does not explicitly discloses the first element is yeast. However, as discussed in claim 1, it is reasonable to expect that 120 has both air/gas along with enzyme. The bubble 120 is disclosed to be hollow and is shown to be inflated in fig. 4. ABRAMOV does not explicitly discloses how the bubble 120 is inflated. However, it is known that yeast produces carbon dioxide 4 which can be used to inflate such bubbles.
Domingues also discloses that yeast produces carbon dioxide which can be utilized to expand a structure/space (Para 55). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AMBERG-ABRAMOV to incorporate Yeast into the bubble to inflate since it is known that yeast produces carbon dioxide which would inflate the bubble as shown in fig.1-5 of ABRAMOV as suggested by Domingues.

Regarding claim 12, ABRAMOV does not explicitly discloses the first element is yeast. However, as discussed in claim 1, it is reasonable to expect that 120 has both air/gas along with enzyme. The bubble 120 is disclosed to be hollow and is shown to be inflated in fig. 4. ABRAMOV does not explicitly discloses how the bubble 120 is inflated. However, it is known that yeast produces carbon dioxide, which can be used to inflate such bubbles.
Domingues also discloses that yeast produces carbon dioxide which can be utilized to expand a structure/space (Para 55). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AMBERG-ABRAMOV to incorporate Yeast into the bubble to inflate since it is known that yeast produces carbon dioxide, which would inflate the bubble as shown in fig.1-5 of ABRAMOV as suggested by Domingues.
ABRAMOV discloses the use of enzymes which is considered to be the second element. However, ABRAMOV does not explicitly discloses the use of bacteria as a second element. It is well know that bacteria is known to produce enzymes .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AMBERG-ABRAMOV to incorporate bacteria which is known to produce enzymes for the purpose of degrade the package over time.
Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive.
Applicants argument related to the bubble of Abramov being not airtight is not persuasive. The bubbles are shown to be inflated in fig. 4, and 5 and therefore is it reasonable to conclude that the plug 140 makes an airtight bubble until it gets dissolved by water.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/Examiner, Art Unit 3736                                           



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                     


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4030947/
        2 https://www.sciencedirect.com/science/article/pii/S2221169117309802
        3 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4030947/
        4 https://www.sciencedirect.com/science/article/pii/S2221169117309802